Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 1 of 11 PageID 722




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

GEORGE WEBER, as Trustee of
the 12321 Adventure Drive Land
Trust dated 12/31/2011,

             Plaintiff,

v.                                               Case No: 2:21-cv-39-SPC-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee
for New Century Home Equity
Loan Trust, Series 2005-B,
Asset-Backed Pass-Through
Certificates,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff George Weber’s Motion for Remand (Doc. 9)

and Defendant Deutsche Bank National Trust Company’s Motion to Quash

Service of Process (Doc. 12). For the following reasons, the Court grants the

motion to quash and denies the motions to remand.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 2 of 11 PageID 723




                         PROCEDURAL BACKGROUND

       This is one of over 50 virtually identical complaints filed across Florida

against Deutsche Bank National Trust Company (“DBNTC”) by Weber’s

attorney, Lee Segal.2 (Doc. 21).3 In short, the plaintiffs in these lawsuits allege

DBNTC’s prosecution of foreclosure actions were “fraudulent, illegal, and

perjurious” and rendered the rulings void. (Doc. 1-2 at 9). First, the plaintiffs

allege DBNTC never legally owned the mortgages it sought to foreclose. (Id.

at 9-10). Second, the plaintiffs allege that the beneficiaries of the trust holding

the mortgages never authorized the foreclosure suits. (Id. at 10). Third, the

plaintiffs allege DBNTC’s trust license had been revoked so it was illegal for it

to act as a trustee to the pooled mortgages. (Id.) Thus, the plaintiffs allege,

DBNTC engaged in a series of frauds in attempting to collect an unlawful debt,

including recording a lis pendens, in violation of Florida’s Civil Remedies for

Criminal Practices Act, Fla. Stat. § 772.101, et seq.

       The complaints in each case are fundamentally identical except for the

quintessential variables of the plaintiff and property. But these facts are

virtually irrelevant to the legal claims as currently pled.                     Indeed, the

allegations as to the supposed fraudulent behavior in each of the underlying


2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
admission to the Middle District of Florida.
3 This may be a significant under-estimation, as recent filings reference over 50 virtually

identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                              2
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 3 of 11 PageID 724




foreclosure actions is generalized and not case specific. Tellingly threading

these complaints together, all but one of the complaints before the

undersigned, including those ostensibly filed by attorneys other than Mr.

Segal, have the same transposition typos citing non-existent Fla. Stat. §

772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

772.103(1)–(4) and § 772.104. (See Doc. 1-2 at 16).4

       But the complaints themselves are not the only similarity linking these

cases. Foreclosure actions necessarily take place in the county where the

mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

colleagues, however, contain the same procedural oddity: they were filed in a

separate county from the underlying foreclosure action. Here, for example, the

property is in Riverview, Hillsborough County, Florida. Weber brought this

fraud action related to the Hillsborough County foreclosure not in Hillsborough

County, however, but some 200 miles away in Collier County, Florida.

       Another pronounced procedural oddity linking these lawsuits is this

matter before the Court: service of process. Weber sued in Collier County 20th



4The undersigned has nine cases involving these claims against either DBNTC or the Bank
of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
Eight have transposition errors as to § 772.104. The only complaint that contains multiple
counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
correctly cite the statutes invoked.




                                             3
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 4 of 11 PageID 725




Judicial Circuit Court on August 20, 2020. Weber served his complaint and

summons on “CT Corp” at 28 Liberty Street in New York on August 26, 2020.

(Doc. 12-2). The process server, Michael Levey, included on the affidavit of

service:

       As per Ramon at the security desk at Deutsche Bank address of 60
       Wall Street NY NY. Specific directions were given to me to serve
       at CT Corp as no one is present in the building who is authorized
       to accept legal papers as of 8/17/2020 until further notice.

(Id.) On August 28, 2020, CT Corporation System (“CT”) sent a letter to Mr.

Segal indicating that CT was not the registered agent of DBNTC and would be

unable to forward the complaint and summons purportedly served by Levey.

(Doc. 12-3).5

       Weber sought and received clerk’s default against DBNTC in the state

court action on September 15 and 17, 2020, respectively. (Doc. 1-2 at 2). Weber

then moved for summary judgment. (Id.) It was granted on October 13, 2020.

(Id.) DBNTC appeared on January 8, 2021, moving to quash service. (Doc. 1-

2 at 2). DBNTC then removed the matter to federal court based on diversity

jurisdiction on January 12, 2021. (Doc. 1).




5CT had sent Mr. Segal at least 21 letters indicating the same—that CT is not the registered
agent for DBNTC and could not accept service on its behalf—between July 15 and October
27, 2020. (Doc. 12-6).




                                             4
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 5 of 11 PageID 726




                           MOTION TO REMAND

      Multiple motions are before the Court, but Weber’s motion to remand

must be addressed first given it implicates the Court’s jurisdiction. See Univ.

of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“[A]

federal court must remand for lack of subject matter jurisdiction

notwithstanding the presence of other motions pending before the court.”).

Weber argues that DBNTC’s notice of removal was untimely because his

complaint was served on August 26, 2020, but removal was not effected until

January 12, 2021, well beyond the 30-day time limit. DBNTC responds that

removal was timely because the complaint has never been properly served and

notice of removal was filed shortly after DBNTC first learned of this case.

      A notice of removal “shall be filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based.” 28

U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal

service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-

48 (1999). “Even where a defendant has actual notice of the filing of a suit,

service of process is ineffective where it does not comply with the rules of




                                        5
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 6 of 11 PageID 727




service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

2019) (per curiam). “In actions removed from state court, the sufficiency of

service of process prior to removal is determined by the law of the state from

which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

      Here, the parties cannot reasonably dispute that DBNTC’s notice of

removal was untimely if service was proper, and timely if service was

improper.    Thus, resolution of the motion to remand turns entirely on

resolution of DBNTC’s motion to quash.

                            MOTION TO QUASH

      Florida law sets specific requirements for serving financial institutions.

Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

service of process within the state, but it is not required.       Fla. Stat. §

655.0201(2). If the financial institution has no registered agent, “service may

be made to any officer, director, or business agent of the financial institution

at its principal place of business or at any other branch, office, or place of

business in the state.” Fla. Stat. § 655.0201(3)(a).

      DBNTC is a national banking organization formed under the laws of the

United States and is authorized by the United States Department of Treasury

to transact in the business of banking and to act as a fiduciary. (Doc. 12-5).




                                        6
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 7 of 11 PageID 728




DBNTC’s main office is in Los Angeles, California and its primary trust

operations office is in Santa Ana, California. (Doc. 12-4 at 3; see Doc. 12-5).6

DBNTC does not have a branch, office, or place of business in Florida. (Doc.

12-4 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 16-1 at 1;

Doc. 17-1 at 1), DBNTC maintained an office at 60 Wall Street to accept service

at that address prior to the COVID-19 pandemic. (see Doc. 17-1).

      Since DBNTC has no registered agent, branch, office, or place of business

in Florida, Weber must have served DBNTC in California to comply with

Florida’s law of service. Weber asserts he first sought to serve Deutsche Bank

at 60 Wall Street, New York, NY, but was instructed to serve CT at 28 Liberty

Street, New York, NY. This is where the defect in Weber’s service begins.

Weber equated DBNTC—Deutsche Bank National Trust Company—with

Deutsche Bank. Regardless of the connection between these two entities (see

Doc. 7) (corporate disclosure statement), Weber has not proved that service

upon some other Deutsche Bank entity effectuates valid service upon DBNTC.

See Amtrust N. Am. v. Sennebogen Maschinenfabrij GmbH, 2020 WL 5441407,

at *11 (M.D. Fla. Aug. 25, 2020) (summons for lawsuit against German

company Sennebogen GmbH served upon its American affiliate, Sennebogen



6 A cursory search on the United States Securities and Exchange Commission’s website
confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
edgar?CIK=1020242 (last accessed March 1, 2021).




                                            7
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 8 of 11 PageID 729




LLC, was ineffectual), R&R adopted by 2020 WL 5423203, at *1 (M.D. Fla.

Sept. 10, 2020). Nor can Weber prove that attempted service upon Deutsche

Bank’s purported agent, CT, renders valid service upon the separate and

distinct entity of DBNTC.

      Weber seeks to save his service defect by arguing about the pre- and post-

COVID-19 service norms at 60 Wall Street. Levey is familiar with serving

“various Deutsche Bank entities” at 60 Wall Street. (Doc. 16-1 at 1). Before

the COVID-19 pandemic, Levey and his agents would approach the security

desk for service, then the security personnel would contact the appropriate

Deutsche Bank employee who came to the lobby to accept service. (Id. at 2).

When the COVID-19 pandemic began, 60 Wall Street became vacant and, at

some point, a paper sign was taped up that read: “Please direct all service

to: . . . CT Corporation System Registered Agent, 28 Liberty Street.” (Id. at 2,

6-9). This paper sign was updated in early December 2020 to read: “Please

direct all Deutsche Bank service EXCEPT for service [on] Deutsche Bank

National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

misses the mark. Florida law requires service upon DBNTC in California.

That DBNTC accepted service at 60 Wall Street before March 2020 as a

courtesy does not codify a change to statutes governing service. Moreover,

DBNTC had not designated CT as its registered agent (Doc. 12-4 at 3), and,

given the many identical lawsuits handled by Weber’s attorney, Weber had




                                       8
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 9 of 11 PageID 730




ample notice that CT was not a registered agent of DBNTC and could not

accept service on its behalf. Service here was defective and must be quashed.

      Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

& Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

Florida’s service requirements, subsequent judgments are voidable. Floyd v.

Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

DBNTC was never served. Instead, Weber served a purported agent of a non-

party. This service is so defective that it amounted to no notice whatsoever to

DBNTC of the proceedings. The improper service necessitates a finding of good

cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c) (permitting court

to set aside entry of default for good cause). The irony here is palpable: Weber

failed to appreciate the separate corporate identities of DBNTC and Deutsche

Bank where his complaint asserts a blurring of mortgage owners and mortgage

servicers caused his damages. The continued, knowingly invalid service on

non-party, non-agent CT of lawsuits against DBNTC followed by default

judgments in state court has the same stink of fraud-upon-the-court that the

numerous plaintiffs allege was perpetrated upon them. Weber will not be

afforded a set of rules apart from DBNTC.

      Because the Court finds service was defective here, it follows that

DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit




                                       9
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 10 of 11 PageID 731




 and promptly removed it within the 30-day time limit. Weber’s motion to

 remand is denied.

                                 CONCLUSION

       Service here was defective and DBNTC received no notice of the lawsuit.

 As soon as DBNTC learned of the state court proceeding, it appeared and

 removed this matter to federal court.          That removal was timely and

 appropriate. Until Weber serves DBNTC, the Court lacks jurisdiction over it.

 The Court will allow 30 days for Weber to properly serve DBNTC. Given the

 service irregularities in this lawsuit and the related lawsuits, if Weber fails to

 effectuate service, the Court will dismiss this matter with prejudice.

       Accordingly, it is now ORDERED:

       Plaintiff George Weber’s Motion for Remand (Doc. 9) is DENIED.

       Defendant Deutsche Bank National Trust Company’s Motion to Quash

 Service of Process (Doc. 12) is GRANTED. Service is QUASHED and the

 default entered against Deutsche Bank National Trust Company in state court

 is VACATED.

       Plaintiff George Weber must serve Defendant Deutsche Bank National

 Trust Company within 30 days of this Order. Failure to comply will result in

 the Court dismissing this matter with prejudice.




                                        10
Case 2:21-cv-00039-SPC-NPM Document 24 Filed 03/01/21 Page 11 of 11 PageID 732




       DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                      11
